 Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 1 of 38 PageID #: 5900


                                                                                                                  FILED
         //r  A , (                                       /}             , /l! !                              IN CLERK'S OFFICE
i.   1
         [Ih. h<l,4                                                       (kA                           U.S. DISTRICT COURT E.D.N.Y.

         (ot            KA..I                                                                           LONG ISU^ND OFFICE
                                 ,hp^                     AJV H'477^

         .              111j                                   7;>         S![/i                        (JlA
         Aylilj^Lr AloiicPf 1                                        ^
             /!r Ku.                             L(<, ^octtAf>iCi S^KJ                                  (y/'S.
             Kf" ^(Ai/                                       0 iiyA cjA^                    /O}^ ^
         ^ C/yy^ r-A^                                                       v/?/
                                                 Ctf Cr^c/qwtCP (/iii'JAi j^^L(l-^ /7                               f
         (-/T ill).                   IajL((Ja                       of        ^ ^ A! A^KJ
         r/naf . ./                     yiiAAi          jT^ A.IJ a                   r\i ^fA/\Cf fy^c/py nA
             *^47tn-Pa i/i t^c         rTi            Itisi/i/ta         PrnA-f'^oyfAAPiyf                     K if'^-

                                 (v      V                                         i IfpffAA' • ^              Cn/uA-—^
             //^/.7 lAtlfAi                      ..                            id'P it y)    dd/l^id'           AilTl^i sfyi^
                           ^ lA^C&.ly ffil (J-                                         AdL/h^^lVi                      /\
         r/P'          /dfS r/cff / (_/./(-S
         /9t\/4'                 ^ /)Tfn do -dyci f^ sJ^Ay /yst^                                           d> /"Jnfi^-y
          (* ^t/io yiAffAA f                            Pot /r.               f-c, rdrir^-s iyic((pc&.
         ♦ ( () laji.                                      {/{yip^r'al'i ii^j i) C.OyiD ~I'i
                         ^./                                             Wt'           y                        f
\/ ^z) /?jLl(i/,fA CA/il^j/} h> iijn<y. //I                                                   //,7V cn^cf i/jAf,^/~
 \ ''>          y                                                                                                                 ^
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 2 of 38 PageID #: 5901




                       SCaUnJ^                                ^                   ' £h/^i/t\ytiM                      TV^/-./—                 E - '

                       'fl\r 11^                     Lu{^^                         y^' /<Oyt /fl ThAx QiAu                        l^t -

                                                                                  <Y y-            —;—v^ f y—//f

             ^Ma/) -/^                                             If (y^y^   '•'f f ^i/x-{jf                                "C       » /


             "ii^L 1^1 ^.fnyffyi^ /^s< e.                 ^                       ^■ rr^/lAJ" s/./^
             / (^)—^ }A/^^ i rj^f r4 h -9            /^^.fhlY^f           /P ^o»-^              -fi)          /9yQ9i/'f.t/%>J^ i/jT^
             C.f /t/.I ]/l ^lAyj. . *\cf P ^f)    €    /fnn^ /-yAyy C                                         0       /yi.^
                     ///r//<n^ . VT) c(()f9ritA£ /lAV. tyjC Aiy.r                                      ^tahP /< /?/)/
                                                         /
         JAfAir /ryi $ "t-f >4      ^/         A/                             ^                                   /5^ 9/^Jiy
                                                                                                                        9 9\J



             r/jM n r^uj>.                                         (y,j/4i, > />/ ^
                  ,        .                                          9 ' .

                                                                                                    nf/Aif                j^Yn ^3^ ^ c

         ...(S lAJl4i\i/\ t-l^^lf               #7        ^ J^i J-u ///? ^13? /«
                                         (9 PZirhhrx                                   ^               /«/l

                                                                                  —/      '■           ' Y ^ ^ 0 ' t>g.             fr / r

                  t-      . ^*IAA^ 0CA^-fli/J.^fAJl£4/iP' ^                       !       A li^ipyk .C Ifdk-tf \
         *                                 ^                   pfpflf/ifn //>/♦»                   SjJAUAttJj                  "T/l ~

         tlh^ / (p j «,/                                 /-/( XQ^lj/^l/i          n♦ -*»—y
                                                                                      U¥^ j            hi
                                                                                                       1 • 0<. Ifr*^/ ^ /i/y/^
                                                                                                                 Ir^ cy—f  *   -

                       i^yly^ile \ ft^ CCti^C9 ir/>,j-^f/ (7.\                             -hi             a y^J          y^A "JJa /9

                 ^                      ^ /^y ^                                       //IatA/p, Ca/AA                      iJki',^

             ^-V5i«r (aJ/'i ^f Ul' ^ kT^ Hl/ty, d Aylfly^ y                       ClAU AA               <t/^ nyy            rAA     YP^.


         0^1 S" ^ vA(^    /^Z4n / 'Tc^^} ^                                        —            ^    ^' 7            C,'      f f rlrl^rly^f-


          L d' c       aJ^^jc C //^rr^                                                    3?*                       y~'t

         ^liy.                   j^lfi-y] (< {/^fA , fit q ljf^                       r PyO'tPjlAy^ /"■/ S /yAJhrO.
         {aiI^Ax ^.y llAAm.^/A                                        ^           I/Op^                AaIs          /)fAAJtAjAX,
                                         t t4nfS> /A \y .ytyip^^^      /./,
         C/P  I n
                ( ci^,An/rJl1 (n'^ -^ 7                        ^                  r/      {}r)             yv% //         m                      /
V
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 3 of 38 PageID #: 5902




             —C6/)\/i

       ^ <^C4   hthk ^ Co\JI])-ii CfS—cu^—iy\i^Ci''Jc,.j—L\/ln/'C,—
       4^—3^ y'Ct^ftr^ ^                      (m/                           f        \/iJ/it(t-
       .uf V i!(
             I (f r^y—LL——Jli(i/^i/ine.—fit<r.^/',—y/c—4!i
                       tiS ujr/ tc-4'^ *x^t^trur. / '-y<— / u/- /— ^ Uciclc
                                                                     iy/^<>T        rytGi/^I.-/
                                                                             c. cs_—frit^f
       UnU^h ke^            /Ui.—A^ri
                               —5(4S                  —Cj^cf:^-^tr lto(                  ^
       l/f/^CiJ 5^.5(£2                           vlLC.—y ^^ cic
                               sj.—u I i^^ir—X, f^ruc,—fc/   L f^j^KOijtn^ /—ey(4vity
                 —1^0US6—(Ic^^rcig mctviy^cc^—i^^i^.tarce
       ^—y4y\n\4!C—fTyidSc—        mgyiiTiAS—^Tuf.^l:.fcvcc—                           //^        /

              Uf     5         ^f/)n ^                                                  ^-
                                        hill:               ill                     C4a )/^iS
       Im^—ti-^Cfhlii . C)fi (lJj/(J.                                                 c.nfynine^/
      JU^h<^ Cjc!l/OCCtk- Cft^c/ ^                                    of^            (^l^tthl/Tpj/
                                                                                /j!/*^i<lC4
         iS-Hfj
         ..
                 r, frocf
            ,i . 'J                       /
                                              ////fd    T^ (]o/o)r/ of^CfJl/ij)
                                                 / ..7^ ^                . .
                                 C4^                           iRji Ctc(^ryf(i((/Ui zfc_Zc
                                     Bh /l^i-il h ^ a«ef         ^
       ./J
                f"/^ocQf/ ^61^4-
                           .■ /
                                 GfP " vfIhi Pi
                                             dc^/c^ c^/■ dD\/lJ)
                                                         Pfw/iD '/

       U(IS— l\l f ini^y                                       ^—(Sjrxcf—tl^ycfililC.
                ! af Au li/tiifi                gyj——^cryk) yh
                ^—cjn ciTi i/l/n/}ah^                       (nciJ^.J\j—U-—           —si 014^44
       L^M yojii^                        ^ TP muj                       ^£i(/i i/f4jim-C'> ^
          ii IJ-ij^Iji—Ii4f/ir\ ci/-iS—uJ^—rjfi/ /7^/ f(i
                               t^/7                hivi           It 1^!e.(4%^ tdW -
                                           U.                       /y f^t/h oj'k
      (p{(cJ ^(>i—tnnt^i                             —^/<^5^o(4—                         m-C
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 4 of 38 PageID #: 5903




             rvyci           4-                    <^0P^ (jjtij;                     /f (pG^^/J. Hg                           ^ -
          ^firXfa/J       /(J //»/!,.,/^/^ <   fPt/^     a    ^Mr.       T'/)P-f//} ft?                Iaj I4A. A d
                    ! Or/H P Giy td<
          Aa^ a(I r-d                              fhd r)PiAO           ftA /                 y   Up^ I^OyL

                            tfCj/rf -Pt^                      ^                  U/fA         fif^f^^ \Ji/>f^ n ri?.
          cy\A ^tij CqSc^              yl^-<fff}(t^'-i a                       •3f      he*            ^    IA/^ \

                          i Cl\ (/{A^ th                                 pi. y P
                                                                               ^             ItA WVy W ^    <     hJJ/J
                                                                                                                  ly ^ > X-


                                  /                    fd^'f *1          j       (jGL/r.(A         /.< /UllAO

                /4ypJ/ f t/Of..^                              .     -h)lcf\ 2 S(a C 4                              "
         id^Cf Pc^ f >^^/j P tf/f/il^ c/p^ /Lj                                          AL /> ^A'J C        TD


                      fd d \/i/\o i ^/A/} P{u,^ i^AJi^^                          c/ ,              poo pqyf
          a/MA /syy         /AexP\      PTj^iuf^L .               J./\ />     ^ ^t/'cf C P ilAy
          Lr.         /     ^ 4t{J^            /7^,<Z ^/'^ • :/
                                               /                                      Py r id              11 Ap
                                                                                      f*\SL        P/JSJ
                          r^ 1} ^(/j //flj ^                       ti/c^ ^       /< r o                     L^y
                                                                                     jCiJl                 P/.P/zA/^
         4)j^4 La (. fLj                   r^ J"Lf^                          <4\ 1      5         r!Pt P yy fllA .
         /un 4L^^ PT ftiAc\'4'^                                         "^V <?cv) ^/ Lk/Y) f P
         J-p^/yf G^Pha^L                   PiA/'P/^ ' // /4y<M S <7 / A "ft) lyj^ /dv\
         /^ hi/pujf^i^ ^/f              fs,()ff/4 S.IS e^f^d Po.^ftdACi . /A//aP
         ^^.iy\P}y -1^(<           pr^4             fP) W Ppl/f)y\ t

          of^ j4/AiAAtiAq -k Actm^e a       /j/iA PcYpn G Lfyjy J
          2 ^             tfip 4JP iy\^ 4 ( // T4^/|.f OIaP .[j
         IAC/\
          V - i/Uf^CpC4e»/^d\P'/:J,
               S !   -X y      "T                      flT Pot^
                                                            -LI .APx?\
                                                                   . -r /p0 C.niMApPs 5

         Mor^P/Y^ ])/' T)qp)et SLfiriA ^                                 ^S        PL 440 siJxf
         py5(^(^iA                    HxL OoiAiAtPry ^ lju 'i p\                        rJpz^lc -S 0^ ~
                                                                                                'f                             ^
                                                                                                                                ^
V
 Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 5 of 38 PageID #: 5904




»-    »
                                  /t'lr^ Tf                                   ^J?f/frf.l ^cf!/^              uU/erl^
                                        tlJtA^l^irC> lA/)!^/f K(y iA) ra(^JL/y S-fflir/^ rf
          (AofA JY ^Cf-iyp^iiA^ hfi/ (/i/)sf                     liA                                              nnxtf-
                                               o(t<^                                               ^^jncP /hy
                            S        i/f c£( r Jt> ^f££^4A£f/ ru^^c^y fYC/\ /i-^en^^
          ll.C4 S                          Jt^                              J'pUJ^A •J'. S/t0 !Y)i^Y
          i/j/t ^               ^iriiUe>,lA       hoY S.-Hij^-r           '4{>^o                 (Ai^Aflc}
          '             ^              J            -f    / /f    ,           C           I.         n A      /M/
                                                 / -fry jAny 0/y Yi^ii                         ^l\i\ (Y'^s GYYi^
          fii^l'ix-CCf ^Kl /li^yl'r.^f         Af/^ P P/^ Pfi/fiyps
          l\fiiA/y )^/Ji P(W(Pi hi!( PP^^{. 'P'4'^(^ "1iy ^fP
          K^riy r,^
          l^diMiAf»       f.in((,% !('/'
                f/Ly i, .C/T       rrr a'ftp
                                         r< ,tr i'ln
                                                cii .S^^^i'fi/
                                                         ur/r                                   OCCoS/do^*
          lA^h/rJf              K li^u h^\j ^hiA p(^A.\Y                           CY'(Aj!trpA^fl^ i^cpoiA Tb

          pvhtnP UitPlY (^l^P- ^Li!                                                f a

              ()\J LI)"j^                                   /^y Y^( llI cPfryp ^ rff^^ )4^i?
          hiq lit (P /J C^OCpV^ P^i^i \JiS.ipp pcp^                                                          y.fat/\
           ?z'/f                               fihitA t     (P                 iH/i^.S^         'ft fhr A l/i/u
          d^ly ; ^                                 P                   fus/Y Scfec/             UJfC,p
                                  Cy,<.fp./ytAI hA/(y /^r-^Ci^, (A\y                       P!S/Ty^EF/^.
                    ^             ^ OlA'A d' s>f' 0ciA P(/"YhC^^ CCf^^ ^f^                                   CC(vy\y?*
           PiY)fY                   h J r4^/ciiy\cf Qc^ t^AAr^yfY.^ fcHA^
          CjifU'Y, ^ jPyyj^ffXfhiA^llly Ir^r^                                             {AJi/e                    r^-f
          P^f PffY                         y              f^ if^y/ CAiAilt.^^^
                                                                    y      y.  rp
                                                                               .  (JjOY,
                                                                                   ,. , P(od
          Pti^h rc."^ ^                            ^ Op?         pP/frr^A^ p^Ay^^(f ^"4 h                      4/-f
          S<f P l-f C{i/^ py 0 Pp St Jfjp                                              Piri^Q
                                                                                           J                 .■            y
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 6 of 38 PageID #: 5905




                                                                      ^mrfi/^cf
                                                                            J
                                                                                  ^ t-^ f^QiAfi'^" ^ " *
                 ^ 1                               ^(-f^ h>f'r^-j'(f^          flxJL jlyt < ^y)y
         (Y) LfS                                              ^ 0 iTf^j-Jy^crr i ^ cf T^tC.        Cfyid
         UjOA t^c                                                    k) 1^7lAf HaJL XcAcdtkj ■
          k^btjlf^Kj j ll^ \                    i/i/tcj(yi i,                            77  • (jr^///^-
                                                                                         '^t.K    ^
         ^i/ice           i/ ^^yj^rjr cj/- ^                                          -- of-
                                                                                          /                      7y]^ff
                                                                                                          ^'ju r cn
                yr\              r    '             '
        . i/y^ kCi^                                                                               c^-/ 7o ~
         ,
         / f^j
                  c 17}.
                     '/
                         /•/ s^\jX
                               j f
                                   ,                          kC\i^ /4i4i?i/^f/^{J j\                                Cf /st>
         /^ty/ d^cf f^i. '                                   4t) ^                               A' '^£l!C f lyf

         Ofi^\r<'i^i^ T'(.                r/^ctiA^d,iy s,         fh    hoi/i\n           C^l/f        ttyj ^^7
         T/           f                   \                                    ^
         Q(! Cj/M/'                           j^ fy\inA%                Ctj^     Jk               jPi^i ^tA/t <, L/l\^oA,
              OlZ/f)^ /^ /i(                           kzi,!{-^ffu 9/7^^'f}\-{y                            '^cjkoy}<'
          ^l ui4 ^ 1/^/9//" ^                                  e ki *7^               •     [jj
                                                                                                      ^    kJ    '
                                                                                                                      ^
                                                                                                                       '

         /'Ayi
           11 yLj'^iir
                  i^r        .%nL /                    ^ lc t             •^rfjOA     ^ /t) 7^ cj f^Ay
                      / "7 ^(MA/ (Jo(A^ "f"
                                     <y
                                                                          / Jy ^ \f^ /j///7^-<;
         fl/f lAjf(f -J^ X                              fy}              ^" (t^AO^r       oi MaP Qifi^p
         Jxe^^iWif Cf^ C.OyX D -l"^' ^(r^tA ^                                               hon^ ^ /4it\i
         j/f ci (^jcY k~                                                                   uj(ykty% h Pff-^
          •LC^r           />c/is/zi/ZS^            ,              j 7 i/!^
                                                        bvi7 SiditAo                               ^jiHi Of(71?/}.^'
         SfL/jdy cX                                          ''Xssk^
                       h^ft! a
                      t!             ^C'                                 ^'
                                                                  eny(P\/Qy[Q         P3 irj                PiA^yO
         (Y\ /l^ u ji^i Ia 0 C C Ci X(iry> C ^ linJt)0/lAfAf/ {iAPOYl fdyO
         ypo'^^^'r)              c:^i^rA         rVY'^o/ (J                    a <s   ftt\^ (j            p-(j
         0/}Xc^ ^ f 1^iy                                               ^ key fv                            «=/


          ^ t-aso py* s 1 ^ s c v)                      j"      LQ             ct d '\ kk^ c. Ia A^ *1                 fto^
V
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 7 of 38 PageID #: 5906




                                      /                           0/
       Jf ^ <^ € ,//\^ K, Xp              J^(. \o         r^tAf            UiC(\       Si4Jlo\/^^(    ////"^



       f^JC^             jC                                                 UJ^S I'yfi^P
       /✓ <i/}/iVi CO. (AJri <               r-P /HJPjP T          i^^r4o        /?7v ^4^3^-          Oori/C^/'
       ^1^/ poss,iLl h                                ,1 h/Af ffiAj
                                    /                     1/            /            '—        /
           (/ Af         / /"-PfH < l^aA^ f                       SiP              ' \/ lyp^-i                        ——
       kpAj^j.jKr             /"/l^ cpujjrfjl Ay /i.\cl/n^ 1 ptp-X                               Xifn^.
       S^{/Ap/J f              Ap                                                      ^             iPip^itncff-^
       /^               /^/         Ipi^j hu/i
       'TV^fAJ SC(s/^cpf il^plpy\y(^i((f^rJ^ . u\^f                                         4Unci>sAyqtjA£f
       Xh J.t)                ^AA^t^/jf                        ^ cAaa1^qS ^(A/lA^e^-j-^ Ar ie /^y^
       ^            ^ SiA Lini f pp^y/ O/^ ^/y ^Kicf 7.6 t^O y^XSL ifn-
       J^/j/l/}<»l/ ^Pj i j-          ^yf/\ X //-) t.^y(/!{ ^\ ^. ^y/y /lOOJ!
       0(A\/\/)jA^S <C              ^C. A~^                                            X ^ ^"^(i/y y-
        llcis aqj^a.                                As'\ ^L'\j f y eyf ■             Xl\^ y^qtiOcJ-. ^

       ^4^1 y ///y/                 / ImiAnCA-ljP ,C/4/7^X l.)Ci \ Uiy A/y^ a£(LcX /b
        lA/i ti/yifVllAt/l/) jyfi ^f-fj fA^ Xy^i/I i^L.                             70'7^0 „ f/Xl^yy) j/J^y
       yci</ l/hAtiA                                               X'X^S         /Cs pifi f               Pi
       Jy/dfy        <SC^// PiA,               tSA/ fy c o^\Ai'2-^e/ /4/ly                             bij -Ppj^
                     (h ^ cXtriAC) Py/}0^ yPi ^/h i                         U-             On Apfoi               ,
                                                                  /        /
                     (ly^ r y pj pf Vhy /(>tJ£yf rV q i4j/fyjff/jyt(((/i/f
                 -b/Cii €.cf               Sqel ly ^ Amc? ^.yuy cX c(n^P
       OQi^A w^ <zr.{/ /y < \ id/ {j iCf V li/A H c/ S \ii(>l^ /)
                                 ^                                                                                    y
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 8 of 38 PageID #: 5907




         iJjC c^4fp            S     of- /lUHr                          ^^ !a!Lt              ir     u tjh         ^ ■

          Cl/.^          T           ^         ^fry firxy ]
                                                          "W 6L         1^ Ga^ /i/i /) ti^ly .
         —IaJ(t / f-'%                               r M     ^^1/    C(
                                                                             IfWO     77^     /^A f y»X*

          COUiT-l'                  ^ Cif)A^ jjgj s <r((,yjrylJif^ /< V^    C Y ^»0" y
                                                                                            ^                i
                                                                                                       wy C'/ !'yl3


                                                                        /t^         ^2/1 C* ty\t! , /?//t
               p c\f^i'ccill\i           mn      Ai.r>.fjc-L                         H' icif- S.L ^\iJL pra
          \/i<f^ef        \J                "'
                                                  ^ -fzA/iA^ '
                                                             o^,                    ys/ V/ 70)                (

                     . -/          £; r r      Je rf PVl\j              /A H i^AOA^-h           r7Ay       /li\j


                                                                         A ^AjP^y/ f/'                 riaj"
                                                                            ^         ^ J^ *
         (?l ^^Ic ^/y ^0 „                                           ^^                  ^ JT /V/yJ
         Oz/i^U/y                  <?r ^                            /7j^
        i y^ r^Cit/f U                                h> l^ J^Y r.u CipV                    rY'Aaa     /Hiy
           y>}^-l^o ^/j            Ll^-l iv (lO i/\A1^ }^           f<Vi^




                                                                        /y/oJ^K^^ tGu^
                                                           Cani'^.-2-^7 (J5^
V                                                                    '               '
    Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 9 of 38 PageID #: 5908




r ,, +             S                                       imc/fjc&cP'

             J
                            p sC'i^(^Vi                                         /d (^cc^e q
                  (^1^, ,            jf^     /Ini/Hi Come-ftt/f-itA^^^/i^
                                                                   ....   if/z/jAr^
                                                                          .           ...   ,     ^^^{'I'f^t/
                                                                                                       - ^

                 fA.^

    ■   ■




             y
                 fozjz^j? A                UmnAti Cfjyie/iqPf^f' 7^ Ci/cf^^Jpf^ Or-li ^ C
                '                    ^       ft ^               /'/l/G'i^ / i<fi?fcfr^nfA   //^        Tvf^xt —
                 •k.t^ Cf /✓^ </- C A/cty "7/3 7/3^
            h.)
              /              C/;fq./f^s<;faia/fL
                       f 1/' i-fry-T                        ll^jp'qKjp
                                                               p:^^. / f fcp.f7l(^cJi(r\^
                                                                         t          . HI J^fo
                                                                                          y^r           /
                 ^CP                           C AutL, "T-J •70'^

            ft' 0f-^ ^
            '>
                                             AA cift/iiz^/ fpy Oz-q^^ipa 6s/z/^r, k
                                            ^AAjcz.         AfzfAi^t^icf f
                 6^f-^q           A^        '> I'*


            ^J
                          ^ AA't\/i Aiy Cfiyuij^fjS <.lPlicF&
            (Q
            J
                          ^                 /^/ (^rtffh^lry.^0                     sA/^y fPl Z^f^q/~^C
                 ^ ( C)\lf/)'^ 1^ J                  qrie,!/- a /{fZiy   'T' Ati'f                iv
\
                 c{ trsplv^


                    fC.y7cTV[ \                                  -^Z^ix A          ^(sAiZ' IM P'fnCtyj^
                 ^ Ck//)^M                               ^                                      ^
                                                                                                                  J
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 10 of 38 PageID #: 5909




                     V   •.   - !




                                                                                 r
                                flVI

    Case  1:17-cr-00372-JS-GRB
     Subject:                          Document
              Fwd: ***Request to Staff***          875 Filed
                                          JEAN, MCARTHUR, Reg#08/17/20   Page 11 of 38 PageID #: 5910
                                                              90293053, FTD-V-A




i                                      <90293053@inmatemessage.com> 4/4/2020 4:37 PM >>>
    ^ToTM^Wright
      Inmate Work Assignment: Unlcor

     ***ATTENTION***


     Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject
     line.
     ccbcae9c-7bb4-4ff0-b2fb-902238c412f2
     Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be
     delivered to the inmate.

     ***lnmate Message Below***




     I fear for my life. I am nowhere near my family during this unprecedented time. While measures are being
     taken, the social distancing at this facility is impossible. Prior to coming to the camp, I did a change of address
     with the postal service, and when I came to the camp, I gave you 'cop-out sheets' for both relocation and change
     of address, as my place of residence, after my incarceration, will be with my immediate family in South Florida,
     North Miami specifically. I have nowhere to go in New York, where I caught my case. I am a first time offender.
     I do not present a threat to society, so I am asking you to get me closer to my family, or possibly home
     confinement to finish my sentence. Throughout my time, back and forth with court, reporting to probation and
     pre-trial services, I followed eve^ measure to the T. I will certainly do so during this horrific time.




    file:///C:/Users/BOP17503/AppData/Local/Temp/3/XPgrpwise/5EB6A637FTD_DOMNlF... 5/9/2020
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 12 of 38 PageID #: 5911
        Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 13 of 38 PageID #: 5912


TRULINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


FROM:90293053
TO: Case Management Coordinator
SUBJECT:***Request to Staff*** JEAN, MCARTHUR, Reg# 90293053, FTD-V-A
DATE: 04/06/2020 02:10:11 PM

To: Ms. Wright
Inmate Work Assignment: Unicor

I want to provide you a release plan for home confinement. I will be with my immediate family in South Florida, North Miami.
My mom and father will provide me shelter at their residence of 12040 NW 15th Ave. Miami, Florida 33167. The address is
confirmed on visitation forms, as well as with Probation. I also provided two "cop-out sheets" with respect to this address for a
change of address and relocation. Prior to arriving here at camp, I made the address change with the postal service as I will no
longer reside in NY; I have no place to reside in New York. After my incarceration, my plans are and will be to reside with my
immediate family. During this unprecedented time, if I'm granted home confinement, I will go directly to my parents. I have
spoken to family members who have mentioned possible job opportunities when I get home,specifically my god-sister, Melissa
Preal, who's currently seeking a position for me at Camival Cruiseline. It's truly unfortunate what's going on here, no one
called for it, but obviously our lives are at stake, and I do fear for my life. I'm know threat to society, this is my first offense,
nonviolent, and since i've been here, i've received many compliments from C.O.'s i've worked for, particularly Food Service:
Kent, Kemp,Z, and more, which is where I've done the majority of my work-call since I've been here. For less than a month I
presume, I've been at Unicor, which I transferred to because of possible relief from the First Step Act. And Z,the C.O. ahead of
daily activity at Food Service, wrote a "letter of recommendation" for me to Unicor on my behalf.

Respectfully,

Jean, McArthur
90293-053




                                                                                                                                        /
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 14 of 38 PageID #: 5913

                                                                           tH-




                       i I                                           ;r
ase 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 15 of 38 PageID #: 591




—^                                                     /                                                   ——




                                                                        ^£1^0. (2^                  0[/ /P)^
    -




        - ^               ^ lldy? f           \/9                       /j^ •^■Cc^i^'               Mi/     0 , >Z^/g
'




        . f uft^r-f fn//\f—^—//^^/'74 X/?!^                 A                      .r//^,                 Mvu^ y        .7r.
                           t^lY- (^^■•        Tft            r/fi (/t kL ,            >Vrn^ /h9                  /-if (A-^o
             f^yi 7< ff.^<\£f/<l P.   ^f< /itt<                 C                 y-^ y O           7^.cf        7/ tit P
          \jy,        ^Cfi/Z' ^2^ \ZljiJ}^//l 7 I'it ^7Ti\/'\J                    TTi, ^ If l/U, J                7< 4 nl^
        -T-Cm ^r. T             7 a±lf. ! l/t^ yutf (7/ 7^                 -rhi/hiLj        7^ { A             y?/4^/9
        :^Lj£1 ml             Tk Tul^i/I /yt.. /^Z                                     7 77\i                  ^Ju„'artui
        -/It.—ffr>                                                        j TLj                 0-i^ ft/ TLl
                  f       7^{ J         di/^ i /ci7^^ ^("7 fdt^'V'<4
                           , f/!2 ttL drqfl^/ -f 7 Aj/UZ-P cfh t^t n /A StA f. It
        —3 ^f/Y'/"        7(>2^t f 77\i              ^         (7H <;        n\ , ,
         S^TfMk pZhliriht         /iP/t,., ^Mai f ^ t 7^ Z^Tj 0{/ 7}0l{<itha O gf
          / //            y                       i/                ,                       /
         ZciZfY           lp_t^i_        ^ /PTa        J> mjyyi7..




                                                                             <f                     7ia !L .
                                                                           JZ         ,']       '      i '/—7
                      —                                                     ZTrPi^      , tAy^4r7Zn ^


                                                                                                                               /
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 16 of 38 PageID #: 5915




                        r




                                1                                                     /
                                i       ■                     .    ■              ■




                                                                       . ...          j




                                            '■'-lafi- ' .

                                    1         '             . ■;
                            !       1                                          ^ : /
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 17 of 38 PageID #: 5916




    Please see your Case Manager regarding your eligibility

          for Home Confinement under the CARES Act.
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 18 of 38 PageID #: 5917


                             h
                                                  T


                                            C
                                                      )P
                                                           -y\#l   *■11^
                         |v[-Y^^'^^'31                         1
                                  ^ <^n i'

                                              0^^
                                                           rzQio




        /v#A!|              tCjuA of-                                      V":
                                                                             •)^
                                                       <vW           y
       Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 19 of 38 PageID #: 5918



    Before completing this sheet, please review Program Statement 5050.50, Compassionate Release/Reduction In Sentence,available in the
 law library.
                                                    COMPASSIONATE RELEASE/REDUCTION IN SENTENCE



 NAME:                                                           UNITl           ^ RKO#:                      -f2^DATE: ^
 Who is your Physician (circle): Pate!                 Sceusa          Sood       Chinwalla        UNKNOWN
 Choose One Criteria: You can onfy appfy under one criteria.

 Extraordinary/Compelling Circumstances:
        Medical Circumstances

                   Terminal Medical Condition- Terminal Diagnosis with 18 months or less life expectancy.
                   Debilitated Medical Condition -Illness that has you partially(50%)or completely(100%)disabled.
__Elderfy Inmates

                "New Law" Elderly Inmates — 70 years old or older, and served 30 years or more of sentence.
                ^Elderiy with Medical Conditions — 65 years old or older and served at least 50% ofsentence.
                ^Other Elderly Inmate- 65 years or older and served at least 75% ofsentence or the greater of10 years.
     ^Death or Incapacitation ofthe Famity Member Caregiver of an inmate's dependent child- provide verifiiable documentation
the child is "suddenly" without a caretaker, the fiunily member is in an incapacitated state and unable to care for the child.
        ^Incapacitation of a Spouse or Partner — provide verifiable medical documentation ofincapacitated state.
To be completed by inmate:

Briefly describe your medical condition or non-medical circumstance:                                                           t
           U/A<,                      hi ^                                        it hbcf Uhu c,^ t/inccu^A'!^ eit u e^inP                      n/'i
                                                                                 ^he.            rnQf^eoj-nM—                                          Hi
 ^         tec/iuiC                   6%                     'tyiuttUfU-             I J, S(*v(; ^                   ^         j   u\
 f you have applied before, has anything changed in your medical rondition smce your last application (it so, aescnDe/



Proposed Release Plan(Must have Af.1.ofthe following^:

Name and contact information of who you will live with,and the last time you spoke to this person about your release plan:
    Tlhc!^                                 j /yy                                 oimJ T                  (±lhi                     —r< U       fh    Hja_




Address of where you will be living: ^ 1^0^Q /!/• L\J' f$" ^                                               iOOJ.   ■ PI.
Where will you receive medical treatment ^f applicable):.                        Sbui% rlcr/JA                      ilu e/i/f C^/tA^—of        Qgrej \
..         _ pay for
How will you      e your medical
                             j- .t treatment^ ^f
                                              r.e applicable):. /I^^                          r^          J          'L.
Addidonal Comments:

MeJtOil o-fffu     - ■   ■       ■_        g>A /At
                                            .                      J   Lp.               f-j. div. ?.., y -filM
                                                                                                     J                     1)01/1 10 ioL-klMS -fa/
—                            i   j/'            -
                                                                           jaa    ildL
                                                     '.aJ-



Updated 6/30/2020



                                                                                                                                                            /
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 20 of 38 PageID #: 5919
      Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 21 of 38 PageID #: 5920



                                                                      OPI: IiEGAL DEPARTMENT
                                                                   Nftunber: FTO 1330.18
                                            ;                  '* ^ Date: Novembeii 18/ 2014                     - ^
                                                               Attachment: 1


                                         FCI FORT DIX, NEW JERSEY
                                  INFORMAL RBSOLOTION FORM (BP-8J
   You are advised that prior to_                                                                  informally
   Administrative Remedy Form BP-9,                                                             . Briefly
  resolve your complaint through y „hat efforts you have made to resolve
  state ONE complaint below                   of staff contacted,
  your
  your c^laint
       compjiairiu informally and state names or scar
                                                                - ^ " C fV/'(jr-Kj
                                                              . .

  Date form issued and initials of Correctional Counselor=.^(^/W
 .inmsipb name
  REGISTER NO.            ^Di<y3> - dS^
  BLDG.                   ^At^f - fif

 Date Uitr
                                                           xred:
                                                    ol occur J-udy —
                                                                                      j1"^
                                 k/-ei/. or<jCA-


 L/Ilicll    dclsL^if^a      my                           ^            V„_ /Jhi Vji >        V ^ yfts is rus<^pt'i'h(t ix> Cd'jd"

 -i-   i-fL
 /4 Cll*«n uiill UaM. .      ■
                             t                        t   i^            ^
                                                                                  'k
                                                                            ^ ^ ...      d^ O Li



 (v/3yZ sa^tvl               ^


 f!QRRBCTIONAli COONSBLOR:



 Date BP-8 returned to Correctional Counselor:
Efforts made to
                                                   solve and staff contacted;

                                                                                                       ct


Date response               to inmate;                                                       (sign)


Date BP-9 Issue                                                      Dnit Manager (sign)

If complaint is NOT informally resolved: forward original attached to
BF-9 form to the Legal Assistant.
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 22 of 38 PageID #: 5921
                              Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 23 of 38 PageID #: 5922




  U^.DEPARTMEm*OFJtJSltCE                                                                     ADMOUStajfinVE ftEMOSDY
  Federal Bureau ofPrisons



                   Type or use ball-point peru Ifattachments(imneeded,subiiihfowr copies. A       instructions onr^etse.

  From:
              LAST N^IE,nRST,MIDDLEIGNITIAL
                                                                 ?azf.i~o<:s                            /f.                 .
                                                                      REG.NO.                                          iNS^lTTUtlajN
   Part A- INMATE REQUEST
                                     X/y                                                                                   JO C/f
C(i^ and                 of                  iS                                                    h^ t>y                                  0
               t^kt/c Qjfi^i^ifXiOHqhly                               <^€s/c6i OffHuf Uss                        ^                         •
     Mutgcf kcn^                                  i^€C0t(4SC         ft- ^                                                        Ool}(U
n/y^ks                                      (^kofn^             ^                                                      Bkcif, Ht^uhy
hitK co«Y/(y,vtfc^ cd-                                 ^ Xf <h(y y^ vI^rt Jici/isli, ^^*cIt
^y (toiMfnfiU^ipi^ ^ S/ack                                                                                    /4ioc(zi^tC "^«r
      /j Mfsc^'tvyonc^h/y My                                                             kMcIi ItCts                                    yhin
 /xr- At          "H ^ fiAf /J yhsc^itlsLi                                          ,(^ 00^ Ufilf l^((^^
 tcy^ ktrnn                          .                     ^                s/tout^l            ^
 Xi^sKUthoh^ a/4/^4 hodutiy                           y^cp/r^ I                                              ^*oUot<^ f                MctHto4,
                ^L   y!^0
                daTe '

    Part B- RESPONSE
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 24 of 38 PageID #: 5923




      •4^
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 25 of 38 PageID #: 5924




                                                                                U5.DEPARTMENT OF JUSTICE
                                                                                Federal tiitfeau of Prisons


                                                                                                   Typeoruseball-poin

                                                                                From:


                                                                                    Part A- INMATE REQUEST

                                                                             CMj Qnd                     cf          f/f.



                                                                             ffty                         f


                                                                             ^ At y:7<?6/                     -y A sfpr
                                                                                                 yf

                                                                                               ftLH ^0—-
                                                                                    Parts-RESPONSE
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 26 of 38 PageID #: 5925
      Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 27 of 38 PageID #: 5926



                                                       OPI: LEGAL DEPARTMENT
                                                    tTuniber: FT D 1330.18        .^
                                                •; I'DateTliovembejt
                                               Attachment: 1

                                 FCI FORT DIX, HEW JERSEX
                              INFORMai- RBSOLOTION FORM (BP 8)
                                             , •   _ — j ^>11 ttiq 3. Reofuest fo2r,
   Xou are advised that              to            ordinarily attempt to informally
  Administrative Remedy           Lur~C^rectional Counselor. Briefly
  resolve your complaint through y        efforts you have made to resolve
  state ONE complaint below ^"d lrat what effor y^^ ^entacted.
  your fSiiilaint informally and state names
      . •              H nd initials of correctional Counselor
  Date form issued and initials                                                            ^^''7
 .IHMATB NAME          MM
 REGISTER NO.             1
  BLDG.                nAi>Pil^—(L

 -TOtB--tdre-tnc^^ comiJlcri-ned-of                      ^f 1               ,
            ..d „ii.t                     I"-                                              .

                <,y<         -r >«-k                      c-il y,     h
 n/-A.,.                 //„■-/, r.d-                    " Ti, r.f/An d«..'
 rrnRRECTIQNAIi COUNSELOR:



 Date BP-8 returned to Correctional Counselor;
Efforts made to informally resolve and staff contacte




Date response given to inmate:                        counselor         (sign)"        T

Date BP-9 Issued:                                     onit Manager Tsign).

If complaint is NOT informally resolved: forward original attached to
BP-9 form to the Legal Assistant.
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 28 of 38 PageID #: 5927(
                                                                                      Ne,
                                                                                      - ■i
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 29 of 38 PageID #: 5928




                      ^^^             ^^         -k-




            _           /W-                      CxM-d-'-Lij 7^—
                            Juk
                 Mj^/Aii^M Ltd—/^i*^h—dupf..
                                                                           <?5 ^      ^J^-
                slu lio< /f                              (tn^
                /^y         ukgit^—X—L(\ut—d Lctd—Li-juu^ 5,
                ^../^///> ^          L 0^ —yu^it^jiLy-^—12jtuc^^—'dis—
                                                                                        -7^
                if-t "Ha^ f^/^^afiCC(/ ^/Vvq; uJy.y:^
                                                                     dduoi^             —<?</-
                       ^           pfAiKfeLp. X_ kms ^jeJoAntu^-Jti ^
                /ho     y^ f^d~ Df>^ /——dec^H^* ^ LkL^—
                                   LeMuiiLeJA—ddiOdt^—^/L—/^/:4.CfL</h /—clh
             /        y dttc ii—V^rj^ ^of^c/et^nc—^—Cm—^^^ould—Le-
                c/f^a^d      tk.   ^^4/f^l4Cf              lo<4i/i fCJi—
                c/iSrht^ ^44^^                  c// rtiffCy—n/y,^o^Sj
                                                                                       f?/<//'!  0L



                                                                                   Jdci^y A U'y^-


                                                                               ^3 - 05J
       Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 30 of 38 PageID #: 5929

TRULINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


FROM:90293053
TO: Mcglashan, Margalita
SUBJECT: RE: RE: Carthur update
DATE:04/06/2020 05:36:02 PM

I told the nurse on staff, he took my temp and it was 98.7, i went back to him and told him I don't want to put the population at
risk, and he said, he'll tell the doctor about it, I don't know when he'll get back though. Some people are saying it may be
anxiety but i don't know, i don't like the feeling
—Mcglashan, Margalita on 4/6/2020 5:21 PM wrote:



So what are they doing about it?

MCARTHUR JEAN on 4/6/2020 2:08:21 PM wrote
they confirmed it, he has it
—Mcgiashan, Margalita on 4/6/2020 1:36 PM wrote:



Yea they may not say because of hippa laws.

MCARTHUR JEAN on 4/6/2020 9:50:51 AM wrote
Another inmate claims he overheard one of the CO's say the guy who was sick has it. His bunk is outside the door and he
couid hear the CO's speaking.. The camp didn't officially announce it but that's what i heard from the inmate
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 31 of 38 PageID #: 5930




                                                                                 .: " ■ /-•• •




                                                                A/
       Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 32 of 38 PageID #: 5931

    /LINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


 .^OM:90293053
 O: Mcglashan, Margalita
SUBJECT: RE: How are you?
DATE:04/09/2020 02:51:28 PM

didnt receive books yet, also, and 1 can't explain how i feel, now i have a feeling thats running throughout my body, this morning
i was fine, then alls a sudden there's a feeling thats sucking my nose in, then my teeth, then it's in brain, etc.
—Mcglashan, Margalita on 4/9/2020 1:36 PM wrote:



Hey just checking in to see how you're feeling since we last spoke. Also did you ever the book I sent?
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 33 of 38 PageID #: 5932
        Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 34 of 38 PageID #: 5933

TRULINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


FROM:90293053
TO: Mcglashan, Margalita
SUBJECT: RE: How are you?
DATE: 04/09/2020 11:03:38 PM

Love, it's like it's pulling my face out, sometimes pushing it in; it travels thru-out my body, my teeth feels like it's being pulled
when the feeling is there. This is not literal, it's just how it feels. Do you know what it could be? There's another confirmed
case here
—Mcglashan, Margalita on 4/9/2020 1:36 PM wrote:



Hey just checking in to see how you're feeling since we last spoke. Also did you ever the book I sent?
        Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 35 of 38 PageID #: 5934

TRULINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


FROM:90293053
TO: Mcglashan, Margalita
SUBJECT: RE: RE: How are you?
DATE: 04/10/2020 05:18:41 PM

4 confirmed cases of COVID-19 at the camp according to our cpu system for updates
—Mcglashan, Margalita on 4/10/2020 9:51 AM wrote:



I'm not sure what it could be. Make sure you relay all symptoms to the doctor.

MCARTHUR JEAN on 4/9/2020 11:19:49 PM wrote
Love, it's like it's pulling my face out, sometimes pushing it in; it travels thru-out my body, my teeth feels like it's being pulled
when the feeling is there. This is not literal, it's just how it feels. Do you know what it could be? There's another confirmed
case here
—Mcglashan, Margalita on 4/9/2020 1:36 PM wrote:



Hey just checking in to see how you're feeling since we last spoke. Also did you ever the book I sent?
        Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 36 of 38 PageID #: 5935


TRULINCS 90293053 - JEAN, MCARTHUR - Unit: FTD-V-A


FROM:90293053
TO: Mcglashan, Margalita
SUBJECT: RE: RE: How are you?
DATE: 04/10/2020 08:20:40 PM

Love, maybe you can reach out to an allergan doctor to explain the feelings i'm getting to see what they say, these people are
really not helping me with this matter, they don't have the slightest idea, i can't seem to shake it off but it's annoying me and
every now and then, i feel like imma throw-up. It's like a bubble moving thru out my body: both sides of my chest, head, neck,
teeth, legs, just about everywhere. And depending where it lands, it's as if it releasing air, pulling and pushing (for example, my
teeth), not literally but it feels like it. I'm trying to figure out what it could possibly be. Ask around for me so I can get some
understanding. Being that they don't think it's COVID-19, they're not giving me a direct answer.
—Mcglashan, Margalita on 4/10/2020 9:51 AM wrote:



I'm not sure what it could be. Make sure you relay all symptoms to the doctor.

MCARTHUR JEAN on 4/9/2020 11:19:49 PM wrote
Love, it's like it's pulling my face out, sometimes pushing it in; it travels thru-out my body, my teeth feels like it's being pulled
when the feeling is there. This is not literal, it's just how it feels. Do you know what it could be? There's another confirmed
case here
—Mcglashan, Margalita on 4/9/2020 1:36 PM wrote:



Hey just checking in to see how you're feeling since we last spoke. Also did you ever the book I sent?
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 37 of 38 PageID #: 5936
                                                                                4> 1   --
                                                                                                        us
Case 1:17-cr-00372-JS-GRB Document 875 Filed 08/17/20 Page 38 of 38 PageID #: 5937




                                                                                                         POftEXCft
                                                                                                       i- -          -^1 -■ - - ilii       -'-;v "^-~~—
                                                                                                                                                                                 -i^T:
                                                                                     ftririni netw®*
                                                                                                                                       ;S/;u 10 I-KjC\r   1 ::e. 0; "f\). Y.""
                                                                                                                                               A03;> 7 :ZuJfl:; ^:
                                                                                                                                       LGiNG iSLAND-OFFICE
